Citation Nr: 0530712	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  98-13 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964, to include service in Thailand from August 
1962 to July 1963.  .

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefit sought on 
appeal.

The Board remanded this case to the RO for further 
development in August 2003.  That development having been 
completed, the case is now before the Board for further 
appellate consideration at this time.  


FINDINGS OF FACT

1.	The veteran served during the Vietnam War and was 
stationed in Thailand from August 1962 to July 1963.  

2.	The veteran's peripheral neuropathy was not shown during 
service or for several years after separation from 
service.  

3.	The veteran's peripheral neuropathy is not a residual of 
exposure to Agent Orange, or any other disease or injury 
during service.  


CONCLUSION OF LAW

1.	Peripheral neuropathy, claimed as a residual of exposure 
to Agent Orange, was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1116(f) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303(c), 3.307(a)(6), 3.309(e) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 came into effect. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002). The VCAA modified VA's duties to 
notify and assist claimants. 38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (as amended). 

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim; but do 
not require VA to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

It also includes new notification provisions. Specifically, 
it requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the majority held that a VCAA notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." Id., slip 
op at 16-17. That decision also held that the VCAA notice 
letter should be sent to the veteran prior to the rating 
action that decided his claim. The decision majority also 
expressed the view that such notice should be provided prior 
to initial adjudication of the claim.

In letters dated in May and August 2004, the RO informed the 
veteran of the provisions of the VCAA and the relevance of 
this legislation to his current claims. These letters, in 
conjunction with the statement of the case and several 
supplemental statements of the case, advised him of the 
evidence needed to substantiate his claim, and of who was 
responsible for obtaining what evidence. In addition, the 
notice letters indicated to the veteran the need to provide 
any evidence in his personal possession that pertains to the 
claim or, in other words, that the veteran should "give us 
everything you've got pertaining to your claim(s)." 

While the veteran was provided with the required notice after 
the initial adjudication of his claim, delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Principi, at 123.  

It does not appear that any clinical evidence relevant to the 
veteran's current claims is available, but not associated 
with the claims folder. Under the VCAA the VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002). The evidence of a 
link between current disability and service must be 
competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
The veteran has been provided with a recent VA examination 
pursuant to the earlier Board remand.  This evaluation 
provided a competent medical opinion on the questions 
relevant to the adjudication of the veteran's current claim.  

I.	Factual Basis.  

The veteran's service medical records contain no complaints, 
findings, or diagnosis of peripheral neuropathy.  On his 
August 1964 separation examination there were no findings of 
peripheral neuropathy.  

Reports of VA medical examinations conducted in June 1965 and 
August 1970 contain no complaints, diagnosis, or findings 
indicative of peripheral neuropathy.

Private clinical records reflect treatment in early 1985 for 
complaints of diminished sensation in the calves and 
stiffness in the forearms and thighs with diminished reflexes 
in the biceps and triceps, as well as decreased vibratory 
sensation in the knees.  

VA clinical records reflect occasional treatment beginning in 
1997 for peripheral neuropathy.  In December 1997 he gave a 
long history of subjective numbness affecting the left thigh, 
the ankles, and the heels.  

After a March 2005 VA examination with a review of the 
record, the examining physician rendered an impression of 
peripheral neuropathy secondary to Charcot-Marie-Tooth.  He 
further commented that he could not find any evidence of 
peripheral neuropathy within a year of service discharge and 
the veteran had no knowledge of such a problem prior to 1970.  
It was noted that an electroencephalogram of July 2004 
rendered findings of sensorimotor peripheral neuropathy 
probably secondary to Charcot-Marie-Tooth disease.  He said 
that this disability was less likely than not related to 
service, and further commented that this disease is 
hereditary.  

II.	Legal Analysis.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131. Service connection may be granted 
for disease diagnosed after service providing the evidence 
establishes that it was incurred during service. 38 C.F.R. § 
3.303(d) (2002). 

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to an herbicide agent unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002).

Service connection may be presumed for residuals of exposure 
to Agent Orange by showing two elements. First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era. 38 U.S.C.A. § 1116 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.307(a)(6). Secondly, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Service connection for residuals of Agent 
Orange exposure also may be established by showing that a 
disorder resulting in disability is, in fact, causally linked 
to such exposure. See Combee v. Brown, 34 F. 3d 1039, 1044 
(Fed. Cir. 1994).

The veteran contends that he has dermatitis due to exposure 
to an herbicide agent during his service in the Vietnam War.  
However, while service in Thailand is indicated by the 
record, neither the veteran's DD 214 nor his service 
personnel records show that he actually visited Vietnam.  
Hence, the veteran is not presumed to have been exposed to an 
herbicide agent.  Furthermore, his claimed disability, 
peripheral neuropathy is a disorder listed in 38 C.F.R. § 
3.309(e), but only in its acute or subacute variants, which 
means that it appears within weeks or months of exposure to 
an herbicide such as Agent Orange and resolves within 2 years 
of onset.  38 C.F.R. § 3.309(e), Note 2. (2005).  Clearly, 
the veteran's peripheral neuropathy is not of the acute or 
subacute type.  Therefore, in view of the preceding, service 
connection for peripheral neuropathy as a residual of 
exposure to Agent Orange must be denied.  

The veteran is also entitled to consideration of service 
connection for peripheral neuropathy on a direct basis.  
However, the record indicates that the veteran's peripheral 
neuropathy is related to Charcot-Marie-Tooth disease, which 
manifested many years after service, and there is no 
competent evidence relating this disease to the veteran's 
service or any incident therein.  In view of this, service 
connection for peripheral neuropathy on a service incurrence 
basis must also be denied.  




ORDER

Entitlement to service connection for peripheral neuropathy, 
to include as due to exposure to Agent Orange, is denied.


	            __________________________________________ 
                               WARREN W. RICE, JR.
               Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


